Citation Nr: 0727176	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1951 to 
August 1953.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
by the Portland Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2007, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is of record.  
During his Board hearing, it was agreed that the record would 
be held open in abeyance thirty days for additional evidence 
to be submitted. No additional evidence has been received.  
The veteran's representative also indicated that the veteran 
would be filing increased rating claims for his service-
connected disabilities and this matter is hereby brought to 
the RO's attention.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During his May 2007 Board hearing, it was indicated that the 
veteran is receiving ongoing treatment at the Portland VA 
Center, and that such records include an opinion from his VA 
therapist regarding his ability to be gainfully employed.  
The veteran's most recent treatment records are dated in 2005 
and therefore his records for the past 2 years appear to be 
outstanding.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records are not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, while the 
Board regrets delay in appellate review, the case must be 
returned to the RO for appropriate action to ensure that all 
relevant VA medical records are obtained and considered. 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As the case is being remanded, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should 
be provided that includes an explanation as to the type of 
evidence that is needed to establish both disability ratings 
and effective dates.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the Portland VA 
Center and obtain the veteran's treatment 
records from 2005 to the present.  The 
records should then be associated with 
the claims folder.  

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the RO should issue an appropriate SSOC 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



